Case 4:19-cV-00161-CVE-'.]F.] Document% Filed in USDC ND/OK on 03/19/19 Page 1 of 4

lullunwillingll1111|411¢1||¢;|1)illicit

SODEXO MANAGEMENT, INC.,
Defendant.

DISTRICT <J&U')E¥l?o
IN THE DisTRiCT CoURT oF TULSA CoUNFY l L-
sTATE oF oKLAHoMA MAR 1 9 gm

INDEPENDENT sCHooL DISTRICT ) NEWEERF\Y. court _C\€‘\‘

NO. 1 OF TULSA COUNTY, ) gaie o\= 0KLA. TuLSA couNTY
oKLAHoMA, )
Plaintiff, )
)

vs. ) Case No. CJ-l 9-l l lS-Morrissey

)
)
)

MOTION TO INTERVENE AND JOIN AS PARTY PLAINTIFFS

J on Marc Pulliam and his Wife, Christine Pulliam (collectively “Pulliam”), pursuant to 12
O.S. §§2018, 2019 and 85A O.S. §43, move, in intervention, to join as party Plaintiffs in this
action.

ln support of this motion, Pulliam submits the following brief memorandum of law and
fact.

I. Facts

l. The Tulsa School District filed this action against Defendant in subrogation of
Worker’s compensation benefits paid for the benefit of Pulliam. The School District’s Worker’s
compensation payments have been paid and Will be paid as a result of significant and permanent
Work-place injuries sustained by its employee, Pulliam, in an incident Which occurred on

December 21, 2017.

2. The School District alleges that Defendant, Sodexo Management, lnc.
(“Defendant”), was negligent in its supervision, training, and operation as a manager/supervisor
of Pulliam Which such negligence caused Pulliam’s injuries. See, Petition.

3. Pulliam’s claims arise out of the same occurrence as those alleged in the School

District’s Petition.

Case 4:19-cv-00161-CVE-:]FJ Document 8 Filed in USDC ND/OK on 03/19/19 Page 2 of 4

4. Christine Pulliam’s claims are derivative of the claims of J on Marc Pulliam and,

therefore, both Pulliams are necessary, indispensable parties to the litigation.
II. Arguments and Authorities

A. As necessary and indispensable parties, Pulliams must be joined as party
Plaintiffs to pursue their claims.

Pulliams are residents of the State of Oklahoma and subject to service of process in this
action. ln absence of Pulliams’ joinder, relief cannot be accorded among those who are already
parties to this litigation Pulliam claims an interest relating to the subject of this action and is so
situated that the disposition of the action in his absence may, as a practical matter, impair or
impede their ability to protect their interests gld Defendant is subject to a substantial risk of
incurring double, multiple, or otherwise inconsistent obligations by reason of Pulliam’s interest if
Pulliams are not joined herein as indispensable parties. Therefore, pursuant to 12 O.S. §2019,
Pulliams respectfully request the Court to enter an Order allowing them to be joined as party
l Plaintiffs to this action.

B. The Worker’s compensation statute mandates Pulliams’ joinder to assert
their claims against Defendant.

Okla. Stat. tit. 85A, §43 allows for the School District to seek recovery from Defendant,
in subrogation, against Defendant for payments paid and which will be paid to Pulliam on
Pulliam’s worker’s compensation claim. That statute, further, provides that Pulliam “has the
right to hire a private attorney to pursue any benefits to which he may be entitled to recover
against [Defendant] or any other third party responsible for his injuries” in the same action as

that filed by the employer. See, §43(B).

Case 4:19-cV-00161-CVE-.]F.] Document 8'"F"lled in USD'C'ND/OK on 63/19/19 'P'age 3 of 4

As stated above, Pulliam, and Christine Pulliam, through her derivative action, allege that
Defendant is responsible for their injuries and, therefore, the subject statute permits them to
pursue their benefits against Defendant in this case. Pulliams must be allowed to pursue their
claims against Defendant in this litigation rather than in a separate matter.

C. Pursuant to 12 O.S. §2018, Pulliams seek to join this litigation to assert their
claims, in a single action, against Defendant.

Pulliams’ claims against Defendant involve a common question of law and fact now
pending before this Court as between the School District and Defendant. Therefore, Pulliams’
claims against Defendant must be joined in this litigation as a matter of law and as a matter of
judicial economy.

D. Pulliams seek an Order permitting their joinder and their filing of their
Petition in Intervention.

Upon entry of this Court’s Order allowing Pulliams to intervene as party Plaintiffs to this
litigation, Pulliams respectfully request the Court to allow them to file their Petition in
lntervention within 15 days of the entry and filing of the Court’s Order. Pulliams’ theories of
recovery against Defendant are nearly identical, if not identical, to the theories advanced against
Defendant by the School District. Pulliam may seek to add individual employees of Defendant
as either Defendants or Third-Party Defendants. See, Petition, 11111-14, where School District
alleges negligence of a Defendant employee but does not name that employee as a Defendant.
Pulliams’ damages, which they seek against Defendant, are more expansive than those which the
School District may statutorily pursue against Defendant and, further, Pulliams contend that the
School District’s subrogation rights are subject to Oklahoma’s “make whole rule.”

A proposed Order accompanies this Motion.

Case 4:19-cV-00161-CVE-.]F.] Document 8 Fil§Fn USDC ND/OK*on 03/19/19'"*Page 4 of 4

WHEREFORE, premises considered, Jon Marc Pulliam and his wife, Christine Pulliam,
respectfully request the Court to grant this Motion allowing them to intervene herein as party
Plaintiffs and, further, that they be allowed 15 days from the entry and filing of the Court’s Order
allowing their intervention to file their Petition in lntervention, and for such other and further

relief as the Court deems just and proper.

 

 

Anthony P. n, O #8781

Sutton & Davis, PA

8908 South Yale, Suite 245

Tulsa, OK 74137-3543

918/742-0900

Attorney for J on Marc and Christine Pulliam

CERTIFICATE OF MAILING

l hereby certify that on the 4 § day of March, 2019, a true and correct copy of the
above and foregoing pleading was mail d, postage prepaid, to:

Eric D. Wade, Esq.
Rosenstein, Fist & Ringold
525 South Main, Suite 700
Tulsa, OK 74103

 

§YL

Anthony P. ton '

